Order entered August 15, 2022




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                 No. 05-22-00449-CV

                IN THE INTEREST OF L.W.G., A MINOR CHILD

                  On Appeal from the 256th Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. DF-19-03769-Z

                                        ORDER

         The reporter’s record in this appeal is past due. After receiving verification

of payment for the reporter’s record, we ordered Glenda Finkley, Official Court

Reporter for the 256th Judicial District Court, to file the reporter’s record no later

than August 5, 2022. To date, Ms. Finkley has failed to comply with the Court’s

order.

         Accordingly, we ORDER Glenda Finkley to file the reporter’s record within

TWENTY DAYS of the date of this order. We CAUTION Ms. Finkley that

failure to do so may result in the Court taking action to ensure Ms. Finkley
complies with the Court’s orders, including an order that she not sit as a court

reporter.

      We DIRECT the Clerk to send copies of this order to:


      Honorable Mike Lee
      Presiding Judge
      256th Judicial District Court

      Glenda Finkley
      Official Court Reporter
      256th Judicial District Court

      All parties


                                           /s/   KEN MOLBERG
                                                 JUSTICE